DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the amendment filed on July 14, 2020, in which claims 1-13 were canceled and claims 14-33 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on June 16, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,238. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-33 of the instant application substantially recite all the limitations of claims 1-20 of the US Patent, except for identifying, by the plural-tenant document management system, a version of the document stored on the device of the user. Therefore, it would have been obvious to one of ordinary skill in the art .
Please, see the comparison table below:
US Patent Application 16/806,463
US Patent No.:10,621,238
14. A content manager system (CMS) comprising:
a processing system; and
a memory device communicatively coupled to the processing system and including instructions stored thereon, and execution of the instructions by the processing system is operable to cause the CMS to:
store a plurality of documents in content management repositories for a tenant of a plurality of tenants of the CMS, the plurality of documents being accessible by one or more users associated with the tenant;
send a first webpage to a client device of a user of the plurality of users, the first webpage including information associated with a current version of a document of the plurality of documents and one or more previous versions of the document, the one or more previous versions provide a history of changes to the document from a time the document was initially created;

determine whether to sync the document stored on the client device and the document of the plurality of documents stored in the content management repositories; and
sync changes to the document across devices including the client device and sync the changes to the document to the document of the plurality of documents stored in the content management repositories, responsive to a result of the determining.


a processing system; and
a memory device coupled to the processing system and including instructions stored thereon that, in response to execution by the processing system, are operable to perform operations including:
storing, by the plural-tenant document management system, documents for a plurality of tenants of the plural-tenant document management system, wherein the documents include a plurality of documents accessible to one or more users associated with a tenant of the plurality of tenants;
sending, by the plural-tenant document management system to a device of a user of the plurality of users, a first webpage that includes information associated with a current version of a document of the plurality of 
in response to receiving, from the device of the user, an indication of a user input corresponding to the first webpage, sending, by the plural-tenant document management system to the device of the user, a second webpage that is operable to display a preview of the document in a browser of the device of the user;
identifying, by the plural-tenant document management system, a version of the document stored on the device of the user;
determining, by the plural-tenant document management system, whether to synchronize the document stored on the device of the user and the document of the plurality of documents; and
updating, by the plural-tenant document management system, one of the document stored on the device of the user and the document of the plurality of documents based on the other of the document stored on the device of the user and the document of the plurality of documents, responsive to a result of the determining.


Claims 15-24 depend on claim 14, they are rejected under double patenting rejection as set forth above.

Secondly, Claim 25 of the US Patent Application 16/806,463 and claims 12 of US Patent No.:10,621,238 recite respectively “one or more non-transitory computer readable media (NTCRM) and a method”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-transitory computer 
 
US Patent Application 16/806,463
US Patent No.:10,621,238
25. One or more non-transitory computer readable media (NTCRM) comprising instructions, wherein execution of the instructions by at least one processor of a content management system (CMS) is operable to cause the CMS to:
store a plurality of documents in content management repositories for a tenant of a plurality of tenants of the CMS, the plurality of documents being accessible by one or more users associated with the tenant;
send a first webpage to a client device of a user of the plurality of users, the first webpage including information associated with a current version of a document of the plurality of documents and one or more previous versions of the document, wherein the one or more previous versions 
in response to receipt of an indication of a user input corresponding to the first webpage from the client device, send a second webpage to the client device in response to receipt of the indication, the second webpage operable to cause the client device to display a preview of the document in a web browser operated by the client device;
determine whether to sync the document stored on the client device and the document of the plurality of documents stored in the content management repositories; and
sync changes to the document across devices including the client device and sync the changes to the document to the document of the plurality of documents stored in the content management repositories, responsive to a result of the determining.
. A method, comprising:
storing, by a plural-tenant document management system, documents for a plurality of tenants of the plural-tenant document management system, wherein the documents include a plurality of documents accessible to one or more users associated with a tenant of the plurality of tenants;
sending, by the plural-tenant document management system to a device of a user of the plurality of users, a first webpage that includes information associated with a current version of a document of the plurality of documents and one or more previous versions of the document;
in response to receiving, from the device of the user, an indication of a user input corresponding to the first 
identifying, by the plural-tenant document management system, a version of the document stored on the device of the user;
determining, by the plural-tenant document management system, whether to synchronize the document stored on the device of the user and the document of the plurality of documents; and
updating, by the plural-tenant document management system, one of the document stored on the device of the user and the document of the plurality of documents based on the other of the document stored on the device of the user and the document of the plurality of documents, responsive to a result of the determining.


Claims 26-33 respectively depend on claims 25, they are rejected under double patenting rejection as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,460,051 (involved in synchronizing a first dataset with at least a second dataset via a communication medium includes a step of storing information that is indicative of a first version of user data of the first dataset, wherein the first version has been involved in prior use for synchronizing with the second dataset. The method further includes steps of identifying a 
US 20040230903 (involved in receiving a registration request from a business logic event handler for an event of a distributed document object model system (300). The handler is registered and notified when the event occurs. The handler performs the event that is generated before a requested mutation is applied to a document. A function relating to an indication is performed, where the indication is received from the event handler).

US 20040002988 (involved in handles large volume of queries with respect to several subscription service providers and subscribers, thus reliable, high performance and scalable applications are built in an application specific database).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 24, 2021